Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
The present application, filed on October 5, 2020, in which claims 1-11 were presented for examination, of which claim 1 is amended, claim 9 was cancelled, and claims 6-8 were withdrawn, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 2, 2020 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 10, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Lucrecio (US PG Pub. 2017/0135417) in view of Mathieu et al. (US PG Pub. 2018/0256071).
	Regarding claim 1, Lucrecio discloses an inner sole for a shoe (300, Fig. 3) comprising: 
	a toe region (see Fig. below) for supporting a user's toes (“for supporting…toes” is considered as a functional limitation, the device of the prior art discloses substantially all of the claimed structural elements and therefore it is fully capable to perform the claimed function); 
	a forefoot region (see Fig. below) for supporting a user's forefoot (“for supporting…forefoot” is considered as a functional limitation, the device of the prior art discloses substantially all of the claimed structural elements and therefore it is fully capable to perform the claimed function); 
	a midfoot region (see Fig. below) for supporting a user's arch (“for supporting…arch” is considered as a functional limitation, the device of the prior art discloses substantially all of the claimed structural elements and therefore it is fully capable to perform the claimed function); 
(see Fig. below) for supporting a user's heel (“for supporting…heel” is considered as a functional limitation, the device of the prior art discloses substantially all of the claimed structural elements and therefore it is fully capable to perform the claimed function);  
	a longitudinal direction (see Fig. below) extending from the heel region (see Fig. below)  towards the toe region (see Fig. below); 
	a lateral direction (see Fig. below) transverse to the longitudinal direction (see Fig. below) extending from an inner side of the inner sole (see Fig. below) to an outer side of the inner sole (see Fig. below) opposite of the inner side (see Fig. below), the inner side of the inner sole (see Fig. below) corresponding to a medial side of a wearer's foot (examiner notes the limitation is shown in the annotated Fig. 3 below) and the outer side of the inner sole (see Fig. below) corresponding to a lateral side of the wearer's foot when the inner sole is worn  (examiner notes the limitation is shown in the annotated Fig. 3 below); 
	a plurality of force sensors (305A and 305B) distributed throughout the inner sole (300) comprising: 
		a first lateral row of force sensors (see Fig. below) in the toe region (see Fig. below), 
		a second lateral row of force sensors (see Fig. below) in the forefoot region (see Fig. below), 
		a first longitudinal row of force sensors (see Fig. below) positioned along the inner side of the inner sole (see Fig. below) in the longitudinal direction (see Fig. below) from the heel region (see Fig. below) to the midfoot region (see Fig. below), and 
		a second longitudinal row of force sensors (see Fig. below) positioned along the outer side of the inner sole (see Fig. below) in the longitudinal direction of the heel region (see Fig. below); and 
	an interior sealed region (Par. 0039, Lines: 8-11, and Par. 0040, Lines: 1-5, examiner notes the “interior sealed region” is the adhesive areas between elements 310C and 310B, and between elements 310B and 310A) positioned between the first and second longitudinal row of force sensors (see Fig. below).  

    PNG
    media_image1.png
    721
    674
    media_image1.png
    Greyscale

Fig. 3-Examiner Annotated
	Lucrecio does not disclose the second longitudinal row of force sensors positioned along the midfoot region of the outer side of the inner sole.
	However, Mathieu et al. “Mathieu”  teaches yet another inner sole, wherein Mathieu teaches a longitudinal row of force sensors (see Fig. below) positioned along the outer side of the inner sole (see Fig. below) in the longitudinal direction from the heel region (see Fig. below)  to the midfoot region (see Fig. below).

    PNG
    media_image2.png
    478
    825
    media_image2.png
    Greyscale

Fig. 2-Examiner Annotated
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the second longitudinal row of force sensors as disclosed by Lucrecio, by adding force sensors to the midfoot region as taught by Mathieu, in order to generate more energy while walking.

	Regarding claim 2, Lucrecio in view of Mathieu disclose each row (see Fig. above of Lucrecio) comprises at least three force sensors (examiner notes the limitation is shown above).  

	Regarding claim 3, Lucrecio in view of Mathieu disclose each row (see Fig. above of Lucrecio) comprises at least four force sensors (examiner notes the limitation is shown above).  

	Regarding claim 4, Lucrecio in view of Mathieu disclose most of the force sensors have the same shape (examiner notes the limitation is shown above of Lucrecio).  

	Regarding claim 5, Lucrecio in view of Mathieu disclose most of the force sensors are circular (examiner notes the limitation is shown above of Lucrecio).  

	Regarding claim 10, Lucrecio in view of Mathieu disclose the interior sealed region (see Fig. above of Lucrecio) is formed by an upper flexible layer (310c) and a lower flexible layer (310B) sealed together in a central region of the inner sole (see Fig. above, Par. 0039, Lines: 8-11, and Par. 0040, Lines: 1-5).  

	Regarding claim 11, Lucrecio in view of Mathieu disclose the interior sealed region is watertight and airtight (Par. 0039, Lines: 8-11, and Par. 0040 of Lucrecio, Lines: 1-5 of Lucrecio, examiner notes because there are “adhesion layers”, there is a “watertight and airtight” connection in the “interior sealed region”).
Response to Arguments
Applicant’s arguments with respect to claim 1 has been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent (See PTO-892) to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAKOTA MARIN whose telephone number is (571)272-3529.  The examiner can normally be reached on Mon.-Fri., 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALISSA TOMPKINS can be reached on (571) 272-3425.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DAKOTA MARIN/Examiner, Art Unit 3732             

/ALISSA J TOMPKINS/Supervisory Patent Examiner, Art Unit 3732